DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 10, 14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US 2019/0006269, previously cited, hereinafter, Xu.)
Regarding claims 1 and 16, in fig. 4 (and also fig. 8), for example, Xu discloses a method for fabricating a semiconductor flip-chip package (para [408]), the method comprising:
providing a leadframe 412 (para [0048]) comprising a die pad (the middle part in fig. 4) and/or one or more leads (the outer part in fig. 4);
forming one or more pillars 414 (or conductive pillars, para [0048]) over the die pad and/or one or more of the leads;
providing a semiconductor die 402 (para [0047]) comprising one or more contact pads 408 (or conductive pads, para [0048]) on a main face of the semiconductor die (para [0048]);

applying an encapsulant (as the last step, similarly this step could not form before the chip been attached to the leadframe) to the die pad, the one or more leads and the semiconductor die (para [0048].)
Furthermnore, regarding the limitation “plated” (claim 16). The plating is considered to be a product-by-process limitation and not given a patentable weight in a product claim (see also discussion below.)
Regarding claim 4, Xu further discloses a solder layer 408 on the pillars (para [0048].)
Regarding claim 10, Xu further comprising:
applying a solder material 408 on top of the one or more pillars; and
connecting the one or more contact pads of the semiconductor die by a solder process to the one or more pillars.
Regarding claim 14, Xu further shows the process of dicing/singulating the devices into individual packages (fig. 3 and para [0046].)
Regarding claim 17, Xu further discloses a joining layer 404 and the distance between the joining layer and the chip is smaller than from the pad to the chip (para [0048] fig. 1A.)
Regarding claim 18, similar to claim 4, the joining layer is a solder layer.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claims 1 and 16 above, and further in view of Steiert et al. (US 2017/0081175, previously cited, hereinafter, Steiert.)
In regard to claim 2-3, Xu discloses all of the claimed limitations as mentioned above, except the pillars are formed by galvanic plating. Steiert, in fig. 1A, discloses an analogous package 10 including a flip-chip 11 formed on a leadframe 14 (para [0029]), and pillars connecting the flip-chip to the leadframe through copper pillars 16 that are made by galvanic process (para [0029]) in order to further provide protection and connection between the devices. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to use the process as taught in order to take the advantage.
Regarding claim 20, Steiert further discloses the pillars are copper pillars (para [0029].)
Claims 7-9 and 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claims 1 and 16 above. 
Regarding claims 7-9 and 19, Xu discloses all of the claimed limitations as mentioned above. Xu also shows the dimensions of the pillars, except the exact values as currently claim in claims 7-9. However, the dimensions are adjustable in this case in order to make the connection between the elements in the package, electrical connection, for example. The dimension are not been described as a critical feature in this case. Thus, the dimensions are considered to be non critical. Nonetheless, the 
Regarding claim 15, the dimensions of the panel is considered not to be a critical dimension as discussed in claims 7-9.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claim 1 above, and further in view of KULKARNI et al. (US 2019/0348303, previously cited, hereinafter, Kulkarni.)
Regarding claim 11, Xu discloses all of the claimed limitations as mentioned above, except the step of connection the contacts to the pillars using the process as currently claimed.
Kulkarni, in fig. 1, discloses an analogous package 100 including a flip chip die 120 formed on a substrate through pillars 122 and pad 121. Kulkarni further teaches a bonding process using ultrasonic bonding (para [0028]) in order to control the flow rate of the solder. Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to use the process as taught in order to take the advantage.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claim 1 above, and further in view of Pielmeier et al. (US 2020/0291538, previously cited, hereinafter, Pielmeier.)
Regarding claim 12, Xu discloses all of the claimed limitations as mentioned above, except using a mask to form the pillars on the leadframe as currently claimed. It should be noted, the process of using a mask to form conductive elements in a semiconductor package is known in the art since the mask enables controlling accurate dimensions of the elements, the width, for example. For instance, Pielmeier, in fig. 2, discloses an analogous semiconductor package including a flip chip 104 connected to a substrate 208, and metal leads 102 including pillars 106. The metal leads 102 are formed using a mask 206 (para [0038]) in order to control the dimensions. The process of using the mask in this case is used to form the element 102 may be used to form similar elements, pillars, for example. Thus, process is .
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Park et al. (US 2017/0323868, newly cited, hereinafter, Park.)
Regarding claim 16, as mentioned above, Xu discloses all of the claimed limitation. Furthermore, the limitation “plated” also is a process limitation. In order to show that “plated” is a known process limitation, Park is incorporated herein to show that the process is known in the art and is widely used in order to provide better contact. For example, Park, in fig. 1 and 2D, discloses an analogous semiconductor device including conductive pillars 120 (para [0056]) on a pad to provide further connection (see paras [0047-0050]. The pillars are plated (see also claim  10.) Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to use the known process step as taught in order to take the advantage.
Regarding claim 17, Xu further discloses a joining layer 404 and the distance between the joining layer and the chip is smaller than from the pad to the chip (para [0048] fig. 1A.)
Regarding claim 18, similar to claim 4, Xu discloses the joining layer is a solder layer.
Allowable Subject Matter
Claim 22 is allowed.
Claims 5-6, 13, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not show the silicone post with metal formed on them, and removing part of the metal of the pillars.
Response to Arguments
11/5/21 have been fully considered but they are not persuasive. Applicant argues the cited prior art, Xu, does not show the step of forming the pillars “on” the leadframe and over the die pad (see the remarks’ page 7.) As mentioned above, Xu, in figs. 4 and 8, discloses pillars 414 on the lead frame 412. The lead frame includes the leads (outer parts) and a dies pad (the middle park) where the pillars formed on the leads and the die pad through bonding elements 410 (para [0048].) It is further noted, the term “on” in the claim does not require the limitation to be directly or in contact with other lements. Thus, Xu clearly shows the claimed limitations. Applicant further argues Xu does not disclose the step of “after forming the one or more pillars on the leadframe, attaching  the semiconductor die”. As also mentioned above, Xu discloses a process for forming the semiconductor package in fig. 2. The process is described in paras [0040-0042]. The process inherently or indirectly indicates that the only way to form the flip-chip on the lea frame is after the lead frame is already formed by forming the contacts and pillars on it. As described, in step 206 the flip-chip or die is assemble to a leadframe. The die is turned upside down and mounted to the lead frame in a flip-chip configuration. In this configuration, there is no way the pillars could be formed after the die is formed on the lead frame. Thus, the lead frame including the pillars are formed to allow the die to attach on. Thus, Xu indeed discloses all of the claimed limitations. As also mentioned, the limitation “plated” is considered to be a product by-process limitation (see above.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For instance, Scharf et al., US 2017/0345714 and Jiang, US 2009/0108443.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.